Citation Nr: 1016996	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-36 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to a compensable evaluation for psoriasis 
prior to February 5, 2009.

3.  Entitlement to an evaluation in excess of 60 percent for 
psoriasis from February 5, 2009.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board most recently addressed the case in October 2009.  
In that decision, the Board granted service connection for 
degenerative disc disease of the cervical, thoracic, and 
lumbar spine, and denied service connection for a dental 
condition for compensation purposes.  By that decision, the 
Board also remanded claims of service connection for 
arthritis and hearing loss, as well as the two rating issues 
concerning psoriasis.  By a January 2010 rating decision, the 
Appeals Management Center (AMC), in part, implemented the 
service connection awards for degenerative disc disease of 
the spine.  The AMC also granted service connection for 
bilateral hearing loss.  Because this benefit was granted, a 
claim of service connection for hearing loss is not now 
before the Board.

In January 2010, the Board ruled that a November 2009 
statement from the Veteran's spouse did not constitute a 
valid motion to vacate the October 2009 Board decision.  See 
38 C.F.R. § 20.904 (2009).  Additionally, the Board found 
that there was no basis for vacating the decision on its own 
motion.  See 38 C.F.R. § 20.904(a).

In an October 2007 decision, the Board referred to the agency 
of original jurisdiction (AOJ) a claim of service connection 
for a fractured left leg, a claim for an increased rating for 
posttraumatic stress disorder (PTSD), an issue concerning the 
validity of an overpayment and waiver of an overpayment, and 
a claim for reimbursement of medical expenses.  In October 
2009, the Board again referred these issues to the AOJ when 
it did not appear that any of the issues had been addressed.  
Thus far, it still does not appear that any of these issues 
have been addressed.  Consequently, the issues are again 
referred to the AOJ.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the psoriasis rating issues.  
The claim of service connection for arthritis is addressed in 
the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Prior to February 5, 2009, it was not shown that the 
Veteran's service-connected psoriasis affected at least 5 
percent of his entire body or exposed areas; systemic therapy 
was not shown.

2.  From February 5, 2009, the Veteran's service-connected 
psoriasis has affected more than 40 percent of his entire 
body.


CONCLUSIONS OF LAW

1.  Prior to February 5, 2009, the criteria for a compensable 
rating for service-connected psoriasis were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2009).

2.  From February 5, 2009, a rating in excess of 60 percent 
for service-connected psoriasis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the psoriasis claims on appeal has been 
accomplished.  Through a February 2005 notice letter, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the Veteran's 
claim for an increase for psoriasis.  The Veteran was told 
that the evidence must show that his service-connected 
disability had gotten worse.  A March 2006 notice letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the issues were properly re-
adjudicated in January 2010, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the February 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the psoriasis rating issues for 
further notification of how to substantiate the claim for an 
increase is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
psoriasis issues.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Centers (VAMCs) in 
Battle Creek and Saginaw, Michigan.  The Veteran has also 
submitted records from multiple private treatment providers.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of the 
psoriasis rating issues that need to be obtained.  
Additionally, in February 2009, the Veteran was provided a VA 
examination in connection with his claim, the report of which 
is of record.  That examination report contains sufficient 
evidence by which to evaluate the Veteran's psoriasis in the 
context of the rating criteria.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected psoriasis is 
more disabling than currently rated.  He contends that a 
compensable rating is warranted prior to February 5, 2009, 
and a rating in excess of 60 percent is warranted from 
February 5, 2009.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In the 
Veteran's case, a staged rating was created by the AMC in 
August 2009 when it increased the rating for psoriasis to 
60 percent effective from February 5, 2009.

The Veteran's service-connected psoriasis has been evaluated 
under Diagnostic Code 7816 for psoriasis.  Under that 
diagnostic code, a noncompensable rating is warranted when 
less than 5 percent of the entire body or less than 5 percent 
of exposed area is affected, and; no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted when there is at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when there is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  More than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent rating.  A 60 percent 
rating is the highest schedular rating under this diagnostic 
code.  38 C.F.R. § 4.118 (Diagnostic Code 7816) (2009).  
(Although Diagnostic Code 7816 allows for rating based on 
disfigurement of the head, face, or neck, or based on 
scarring, depending on the predominant disability, in this 
case, the predominant symptomatology is that addressed by 
Diagnostic Code 7816.)

At the time the Veteran filed his claim for an increase in 
November 2004, his psoriasis had been rated as noncompensably 
disabling for approximately 58 years since service connection 
was initially awarded.  The evidence concerning the state of 
the disability from the time period one year before the claim 
for an increase to February 5, 2009, is sparse.  Other than 
the Veteran's general statements that the disability had 
worsened, records from the Saginaw VAMC show that he was seen 
in September 2004 for a small psoriatic skin lesion on his 
right lower extremity.  A December 2004 record lists 
psoriatic skin lesions as a diagnosis.  A compensable rating 
is not warranted based on this evidence because it does not 
show that at least 5 percent of the Veteran's entire body, or 
5 percent of exposed areas, was affected by the Veteran's 
psoriasis.  Additionally, there was no indication that the 
psoriasis required systemic therapy.  The Veteran was 
scheduled for a VA skin examination in June 2006 to assess 
the severity of his psoriasis.  The Veteran failed to report 
to the examination.  As a result, there remained insufficient 
evidence to provide for the assignment of a compensable 
rating for psoriasis.

Pursuant to an October 2007 remand by the Board, the Veteran 
was afforded another opportunity to attend a VA skin 
examination.  An examination was conducted on February 5, 
2009.  The examiner diagnosed the Veteran with psoriasis.  It 
was noted that the Veteran did not require systemic therapy 
for treatment, but a topical preparation only.  Additionally, 
the examiner stated that the psoriasis did not produce facial 
scarring or disfigurement.  Although less than 5 percent of 
the Veteran's exposed areas were affected, the examiner 
determined that 49 percent of the total body area was 
affected by the psoriasis.  Because more than 40 percent of 
the Veteran's entire body was affected by psoriasis, the 
60 percent rating that is currently assigned is appropriate.  
See 38 C.F.R. § 4.118 (Diagnostic Code 7816).  As noted 
previously, 60 percent is the maximum schedular rating 
provided by this diagnostic code that specifically considers 
the effects of psoriasis.  Thus, a higher schedular rating is 
simply not assignable.

The Board finds that February 5, 2009, is the appropriate 
effective date for the 60 percent rating because that date 
(the date the VA skin examination was conducted) is when it 
was factually ascertainable that more than 40 percent of the 
Veteran's entire body was affected by psoriasis.  This type 
of information is a specific determination made by a 
clinician that was not evident during the rating stage prior 
to February 5, 2009.  Prior to the examination, only one 
small lesion in September 2004 was indicated by the record.  
In sum, the Board concludes that a compensable rating is not 
warranted prior to February 5, 2009, and a schedular rating 
in excess of 60 percent is not warranted from February 5, 
2009.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's psoriasis has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for higher evaluations (both rating issues) for psoriasis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for higher ratings, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Prior to February 5, 2009, a compensable evaluation for 
psoriasis is denied.

From February 5, 2009, an evaluation in excess of 60 percent 
for psoriasis is denied.


REMAND

The Board finds it necessary to remand the claim of service 
connection for arthritis.  The claim was remanded in October 
2009 to schedule the Veteran for a VA orthopedic examination 
in order to identify his arthritic joints.  Additionally, an 
examiner was to provide an opinion regarding the relationship 
between any arthritis and the Veteran's in-service injuries 
that occurred during a mortar attack that blew him off the 
wall of a bridge near the Rhine River during World War II.

Pursuant to the remand, the Veteran underwent a VA 
examination in December 2009 in connection with the claim.  
X-ray reports reflected that there were degenerative changes 
in both of the Veteran's shoulders and throughout his entire 
spine.  According to the examiner, the Veteran unfortunately 
refused to have any other joints x-rayed, including the 
elbows, wrists, hips, knees, and ankles, in order to 
determine if those joints were also arthritic.  The examiner 
noted that the joints were consistent with degenerative joint 
disease, but a diagnosis could not be established absent x-
ray evidence.

In any case, the examiner provided an opinion as to the 
possible relationship between the Veteran's bilateral 
degenerative arthritis of the shoulders and his military 
service.  The examiner also provided an opinion regarding the 
other joints as if they were presumed to be arthritic.  The 
examiner opined that the shoulder arthritis (as well as 
possible arthritis in the other joints) was not caused by the 
Veteran's active military service.  In view of the inadequate 
rationale for the opinion, the Board does not find the 
opinion to be helpful and finds that another nexus opinion 
should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007) (holding that once VA undertakes the effort to 
provide an examination or opinion, it must provide an 
adequate one).

The December 2009 VA opinion is inadequate because the 
examiner erroneously noted that the primary in-service injury 
to be addressed was the Veteran's exposure to cold for eight 
days during the Battle of the Bulge.  This was probably so 
because it was the injury that the Veteran proffered on the 
day of the examination.  Although a cold injury could be 
considered, the October 2009 remand expressly noted that the 
primary in-service injury or event to be addressed was the 
mortar attack that blew the Veteran off the wall of a bridge.  
There is simply no discussion of this incident in the 
December 2009 report.  Two of the specific explanations for 
the examiner's opinion are called into question given the 
omission of the appropriate in-service injury.  First, the 
examiner stated that there is no credible medical literature 
that supports that active duty military service results in 
degenerative arthritis of the joints.  Given that 
degenerative arthritis is listed in the diagnostic codes as a 
disability, this statement is simply inaccurate.  Second, the 
examiner stated that there is no documentation of injuries 
sustained on active duty that would be consistent with the 
development of degenerative arthritis in the shoulders (or 
other joints) later in life.  The Board believes that 
knowledge of the mortar incident may have an impact on an 
examiner making this type of statement.  Notably, the Board 
has previously acknowledged that there is no documentation of 
the mortar incident in the Veteran's service treatment 
records.  However, because the Veteran engaged in combat with 
the enemy and presented satisfactory lay testimony on the 
matter, the Board has previously found that there is 
sufficient proof that the incident occurred.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).

In view of the inadequate December 2009 opinion, the Veteran 
should be scheduled for a VA orthopedic examination in order 
to allow him another opportunity to have the joints that he 
claims are arthritic and related to his military service to 
be x-rayed so that diagnoses can be made.  An examiner should 
also provide an opinion regarding the relationship between 
any arthritis and the Veteran's in-service injuries that 
occurred during the mortar attack on the bridge.  (The 
December 2009 examiner found that the Veteran's post-service 
occupation as a carpenter was important in determining the 
origin of arthritis.  This should also be considered.)  As 
noted previously, degenerative changes were seen throughout 
the spine.  Arthritis of the spine should be addressed in 
addition to any other claimed joints.  Although the Board 
granted service connection for a disability of the spine in 
October 2009, the award was for degenerative disc disease.  
Arthritis of the spine is a separate disability and should be 
treated as part of the claim that is being remanded.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
orthopedic examination in connection with 
his claim of service connection for 
arthritis with an examiner who has not 
yet examined the Veteran.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
To the extent feasible, schedule the 
Veteran with a VAMC or outpatient clinic 
closest to his home (such as Traverse 
City).  The entire claims file, to 
include a copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests, to include x-rays, should be 
performed and all clinical findings 
should be reported in detail, in order 
for the examiner to identify each of the 
Veteran's joints that have arthritis.  
Based on the examination and a review of 
the evidence of record, the examiner 
should provide an opinion as to the 
medical probabilities that the Veteran 
has arthritis that is related to active 
military service, particularly his in-
service injury incurred during the mortar 
attack on the bridge.  The examiner 
should also indicate whether any 
arthritis is more likely than not of 
post-service onset, including as a result 
of his carpentry occupation.  All 
opinions should be set forth in detail 
and explained in the context of the 
record.  An opinion should be provided 
for each identified arthritic joint 
(including those of the spine).

2.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  If the Veteran fails to report 
to the examination, forward the claims 
file to a VA physician in order to have 
him or her provide an opinion that, to 
the extent possible, answers the 
questions posed above based on a review 
of the claims file.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for arthritis.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should include consideration of all the 
claimed joints, including the spine, the 
shoulders, the elbows, the wrists, the 
hips, the knees, and the ankles.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


